DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-27 are allowable. The restriction requirement of species 4, as set forth in the Office action mailed on 09/08/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-3 and 5 are withdrawn.  Claims 3, 22 and 24, directed to species 1-3 and 5 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
1.	Claims 1-27 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a pair of recesses, each disposed in a respective end surface of a pair of opposing end surfaces of the body among the plurality of wall surfaces of the body, and each extending to the one surface of the body; a coil portion including first and second lead-out portions disposed on one surface of the internal insulating layer to be spaced apart from each other, the coil portion being exposed to an internal wall and a bottom surface of each of the pair of recesses; and first and second external electrodes each disposed along the internal wall of a respective one of the pair of recesses and disposed along the one surface of the body to be connected to the coil portion, wherein the first and second external electrodes are disposed on the one surface of the body to be spaced apart from each other, wherein the internal wall and bottom surface of each of the pair of recesses extend in directions which intersect each other, and wherein the first and second lead-out portions are exposed from both the internal wall and the bottom surface of a corresponding recess as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a coil portion including first and second lead-out patterns, disposed on one surface of the internal insulating layer disposed to face the bottom surface of the body and spaced apart therefrom, having end portions each exposed to a respective end surface of the body, the coil portion including a first coil pattern, disposed between the first lead-out pattern and the second lead-out pattern to be in contact with the first lead-out pattern and to be spaced apart from the second lead-out pattern; a pair of recesses, each disposed in a respective corner between the bottom surface of the body and a respective end surface of the body, and extending to each of the first and second lead- out patterns; and
first and second external electrodes each integrated as a single body along a bottom surface of a respective recess of the pair of recesses, an internal wall of the respective recess, and the bottom surface of the body, wherein the first and second external electrodes are spaced apart from each other on the bottom surface of the body,
wherein the internal wall and bottom surface of each of the pair of recesses extend in directions which intersect each other, and wherein the first and second lead-out portions are exposed from both the internal wall and the bottom surface of a corresponding recess as claimed in combination with the remaining limitations of independent claim 18.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a coil disposed in the body to be substantially parallel to the first surface and spaced apart from the first surface, and including first and second lead-out portions connected to respective ends of the coil; first and second recesses disposed in the third and fourth surfaces of the body, respectively, and each extending from the first and second lead-out portions, respectively, to the first surface of the body; and first and second external electrodes disposed in the first and second recesses, respectively, connected to the first and second lead-out portions, respectively, and disposed on the first surface of the body to be spaced apart from each other, wherein the first and second recesses each have an internal wall and a bottom surface extending in directions which intersect each other, and wherein the first and second lead-out portions are exposed from both the internal wall and the bottom surface of a corresponding recess as claimed in combination with the remaining limitations of independent claim 19.
Claims 2-17 and 20-27 are allowed because each claim is directly or indirectly dependent of independent claims 1, 18 or 19.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837